DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 08/16/2021 and 08/26/2021 have been entered.

Claim Status
Claims 1, 4-14 are currently presenting for examination.

This action has been made NON-FINAL.

Response to Arguments
Applicant's arguments filed on 08/16/2021 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 9-11, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Leung, US 6,185,195 in view of Zimmerman, “IEEE P802.3cg 10Mb/s Single Pair Ethernet: A guide”.

For claim 1. Leung teaches: A method of operating a physical layer (PHY) of a network (Leung, column 15, line 43 to column 16, line 34, what is being discussed is clearly in the physical layer; column 16, line 44-51, “Although the exemplary embodiment is directed toward a fax communication system operating in a half-duplex manner over the PSTN, the inventive concept is applicable toward any communications between multiple devices using a half-duplex communication system.”) comprising: 
transmitting a first signal from a node to a shared bus; (Leung, column 15, line 43 to column 16, line 34, “The collision detector then begins transmitting the message to the fax machine at step 232.”; fig 6 shows collision detector communicates with fax machine via communication channel 134, since the 
observing a second signal that is at the shared bus during at least a portion of the transmitting; comparing the observed second signal to a first threshold value and a second, lower threshold value; and detecting a collision on the shared bus in response to the observed second signal being greater than the first threshold value or less than the second, lower threshold value. (Leung, column 15, line 43 to column 16, line 34, “The collision detector then enters into a loop to continually check for message collision during the transmission of the message. In the first step of the loop, the signal parameter estimator computes the values for various parameters of the signal on the reverse channel to determine the presence of an interfering signal on the communication channel at step 236… If the computed values are within the threshold values for these parameters, no message collision has occurred… If the collision detector detects the presence of an interfering signal on the communication channel during transmission of the message at step 238, the collision detector commands the fax pump to terminate the transmission at step 240.”; more details about the thresholds in column 12 line 54 to column 13, line 46, “The threshold values are selected such that the energy measurements of the echo alone will fall within the upper and lower thresholds… If the signal on reverse channel 130 contains the echo and a response from fax machine 122, the energy signature of the echo plus the response will be different than the energy signature of the echo alone… By comparing the energy signature of the echo plus the response to the threshold range for the data bit being transmitted, a message collision can be determined if the measured energy signature falls outside the threshold range. Multiple threshold ranges comprised of additional upper and lower threshold values can also be used to allow detection of message collisions with varying degree of confidence.”)
Leung doesn’t explicitly teach a physical layer (PHY) of a 10 megabits per second (Mbps) Single Pair Ethernet (10SPE) network
Zimmerman from the same or similar fields of endeavor teaches: a physical layer (PHY) of a 10 megabits per second (Mbps) Single Pair Ethernet (10SPE) network (Zimmerman, page 3, 16, 19, 32-33, 10SPE system with PHY supporting half duplex communication and collision detecting)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Zimmerman into Leung, since Leung suggests a technique for detecting collision in half-duplex system, and Zimmerman suggests the beneficial way of having such system to be 10SPE since 10SPE is a system with PHY supporting half duplex communication and collision detecting (Zimmerman, page 3, 16, 19, 32-33) in the analogous art of communication.

For claim 5. Leung and Zimmerman disclose all the limitations of claim 1, and Leung further teaches: wherein detecting the collision comprises detecting the collision during a programmable bit time. (Leung, column 12, line 54 to column 13, line 46, “Signal parameter estimator 148 measures the energy at the two frequency bands (f.sub.0 =1850 Hz and f.sub.1 =1650 Hz) for each transmitted data bit. The two energy measurements for each data bit form an energy signature for that bit… The threshold values are selected such that the energy measurements of the echo alone will fall within the upper and lower thresholds… If the signal on reverse channel 130 contains the echo and a response from fax machine 122, the energy signature of the echo plus the response will be different than the energy signature of the echo alone… By comparing the energy signature of the echo plus the response to the threshold range for the data bit being transmitted, a message collision can be determined if the measured energy signature falls outside the threshold range. Multiple threshold ranges comprised of additional upper and lower threshold values can also be used to allow detection of message collisions with varying degree of confidence.”)

For claim 9. Leung teaches: A physical layer (PHY) device, (Leung, column 15, line 43 to column 16, line 34, what is being discussed is clearly in the physical layer; column 16, line 44-51, “Although the exemplary embodiment is directed toward a fax communication system operating in a half-duplex manner over the PSTN, the inventive concept is applicable toward any communications between multiple devices using a half-duplex communication system.”) comprising: 
a transmitter configured to transmit a first signal via a shared bus; (Leung, column 15, line 43 to column 16, line 34, “The collision detector then begins transmitting the message to the fax machine at step 232.”; fig 6 shows collision detector communicates with fax machine via communication channel 134, since the claim language doesn’t identify with who the bus is shared, communication channel 134 is a shared bus since it is shared between collision detector and fax machine)
a signal detector configured to: observe a second signal at a shared bus during transmission of the first signal; compare an amplitude of the observed second signal to a first threshold value during a first phase and a second threshold value during a second, subsequent phase; and generate a detector output signal based on a comparison of the amplitude of the observed second signal to the first threshold value and the second threshold value; and collision logic coupled to the signal detector and configured to: receive the detector output signal; and determine whether a collision has occurred on the shared bus based on the detector output signal. (Leung, column 15, line 16 to column 16, line 34, “During transmission of the message when a message collision is possible, controller 144 commands signal parameter estimator 148 into the monitor mode. In this mode, signal parameter estimator 148 measures the energy of the signal on reverse channel 130… Decision circuit 150 receives the data bits from fax pump 146, recalls the threshold values corresponding to each data bit being transmitted, and compares the combined energy value from summer 152 to the threshold values. If the combined energy value falls within the threshold range, decision circuit 150 declares no message collision has occurred. If the combined energy value falls outside the threshold range, decision circuit 150 declares that there is a 
Leung doesn’t explicitly teach a physical layer (PHY)
Zimmerman from the same or similar fields of endeavor teaches: a physical layer (PHY) (Zimmerman, page 3, 16, 19, 32-33, 10SPE system with PHY supporting half duplex communication and collision detecting)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Zimmerman into Leung, since Leung suggests a 

For claim 10. Leung and Zimmerman disclose all the limitations of claim 9, and Leung further teaches: wherein the signal detector is configured to receive a control signal for programming at least one of the first threshold value or the second threshold value. (Leung, column 14, line 57 to column 15, line 42, “Decision circuit 150 is commanded into a train mode or a monitor mode by controller 144 through the control signal… In the train mode, decision circuit 150 monitors the combined energy values from summer 152 and equates the combined energy values to the data bits which resulted in the echo… Decision circuit 150 then creates two sets of threshold values, one set of threshold values for a digital zero transmission and another set of threshold values for a digital one transmission. Each set of threshold values contains an upper and a lower threshold value. The threshold values are a function of the predicted combined energy value for each bit being transmitted. The threshold values are then used later to determine the presence or absence of message collisions.”)

For claim 11. Leung and Zimmerman disclose all the limitations of claim 9, and Leung further teaches: further comprising a calibration unit configured to convey one or more controls signals to the signal detector for setting at least one of the first threshold value or the second threshold value. (Leung, column 14, line 57 to column 15, line 42, “Decision circuit 150 is commanded into a train mode or a monitor mode by controller 144 through the control signal… In the train mode, decision circuit 150 monitors the combined energy values from summer 152 and equates the combined energy values to the data bits which resulted in the echo… Decision circuit 150 then creates two sets of threshold values, one set of threshold values for a digital zero transmission and another set of threshold values for a digital 

For claim 13. Leung and Zimmerman disclose all the limitations of claim 9, and Leung further teaches: wherein the signal detector is further configured to detect incoming signals in a receive mode. (Leung, column 15, line 43 to column 16, line 34, “The collision detector then enters into a loop to continually check for message collision during the transmission of the message. In the first step of the loop, the signal parameter estimator computes the values for various parameters of the signal on the reverse channel to determine the presence of an interfering signal on the communication channel at step 236… If the computed values are within the threshold values for these parameters, no message collision has occurred… If the collision detector detects the presence of an interfering signal on the communication channel during transmission of the message at step 238, the collision detector commands the fax pump to terminate the transmission at step 240.”; more details about the thresholds in column 12 line 54 to column 13, line 46, “The threshold values are selected such that the energy measurements of the echo alone will fall within the upper and lower thresholds… If the signal on reverse channel 130 contains the echo and a response from fax machine 122, the energy signature of the echo plus the response will be different than the energy signature of the echo alone… By comparing the energy signature of the echo plus the response to the threshold range for the data bit being transmitted, a message collision can be determined if the measured energy signature falls outside the threshold range. Multiple threshold ranges comprised of additional upper and lower threshold values can also be used to allow detection of message collisions with varying degree of confidence.”)

Claims 4, 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Leung, US 6,185,195 in view of Zimmerman, “IEEE P802.3cg 10Mb/s Single Pair Ethernet: A guide” and further in view of Dafesh, US 2017/0111069.

For claim 4. Leung and Zimmerman disclose all the limitations of claim 1, and Leung further teaches: wherein comparing the observed second signal to the first threshold value and the second, lower threshold value comprises comparing an amplitude of a differential signal to the first threshold value and the second, lower threshold value. (Leung, column 12 line 54 to column 13, line 46, “The threshold values are selected such that the energy measurements of the echo alone will fall within the upper and lower thresholds… If the signal on reverse channel 130 contains the echo and a response from fax machine 122, the energy signature of the echo plus the response will be different than the energy signature of the echo alone… By comparing the energy signature of the echo plus the response to the threshold range for the data bit being transmitted, a message collision can be determined if the measured energy signature falls outside the threshold range. Multiple threshold ranges comprised of additional upper and lower threshold values can also be used to allow detection of message collisions with varying degree of confidence.”; energy signature indicates signal amplitude; column 3, line 36-44, “In an exemplary fax communication system which utilizes a standard PSTN communication system, the communication channel is typically an RJ-11 interface. The RJ-11 interface is known in the art and is composed of a pair of wire for carrying a differential signal. The use of a differential signal improves performance because of the superior noise immunity over a single-ended signal. The RJ-11 interface carries all communications between the fax machines on the same wire pair.”)
Even though Leung implicitly teaches an amplitude of a differential signal as discussed above, as a show of good faith to compact prosecution, Examiner had also provided prior art to explicitly teaches it.
Dafesh from the same or similar fields of endeavor teaches: an amplitude of a differential signal (Dafesh, paragraph 161-166, “residual computation circuit 215 can be configured to receive the average amplitude of the signal from amplitude averager 213, can be configured to receive the amplitude of the signal (optionally delayed by delay circuit 214) from envelope detector 212, and can be configured to subtract the amplitude from the average amplitude to obtain an amplitude residual… arithmetic circuit 216 illustrated in FIG. 2A can be configured so as to receive the amplitude residual from residual computation circuit 215 and can be configured, based upon an absolute value of the amplitude residual being less than or equal to a first threshold, to input the received signal into an interference suppression algorithm… For example, in some embodiments, arithmetic circuit 216 illustrated in FIG. 2A can be configured to bypass the interference suppression algorithm, e.g., can be configured to bypass interference suppression circuit 120 illustrated in FIGS. 1A-1B, based upon the absolute value of the amplitude residual being greater than the first threshold… Optionally, arithmetic circuit 216 can be configured to bypass the interference suppression algorithm based upon the absolute value of the amplitude being less than a second threshold.”; interference suppression algorithm is bypassed when absolute value of the amplitude of signal is greater than first threshold or less than second threshold which means interference suppression algorithm is ran when absolute value of the amplitude of signal is smaller than first threshold or greater than second threshold; running interference suppression algorithm means that there is interference, collision detected”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Dafesh into Leung and Zimmerman, since Leung suggests a technique for detecting collision by comparing signal with thresholds, and Dafesh suggests the beneficial way of detecting and suppressing such collision by comparing an absolute value of an amplitude of such signal with thresholds to improve the efficiency and accuracy of such detecting, suppressing (Dafesh, paragraph 12) in the analogous art of communication.

For claim 6. Leung teaches: A method of operating a physical layer (PHY) (Leung, column 15, line 43 to column 16, line 34, what is being discussed is clearly in the physical layer; column 16, line 44-51, “Although the exemplary embodiment is directed toward a fax communication system operating in a half-duplex manner over the PSTN, the inventive concept is applicable toward any communications between multiple devices using a half-duplex communication system.”), comprising:
transmitting a first signal to a shared bus; (Leung, column 15, line 43 to column 16, line 34, “The collision detector then begins transmitting the message to the fax machine at step 232.”; fig 6 shows collision detector communicates with fax machine via communication channel 134, since the claim language doesn’t identify with who the bus is shared, communication channel 134 is a shared bus since it is shared between collision detector and fax machine)
and performing collision threshold detection while transmitting the first signal and in response to the first signal being transmitted, the performing collision threshold detection including: observing an amplitude of a second signal at the shared bus; comparing a value of the observed amplitude of the second signal to a first threshold value and a second, lower threshold value; and determining a collision has occurred in response to the value of the observed amplitude of the second signal being either greater than the first threshold value or less than the second, lower threshold value. (Leung, column 15, line 43 to column 16, line 34, “The collision detector then enters into a loop to continually check for message collision during the transmission of the message. In the first step of the loop, the signal parameter estimator computes the values for various parameters of the signal on the reverse channel to determine the presence of an interfering signal on the communication channel at step 236… If the computed values are within the threshold values for these parameters, no message collision has occurred… If the collision detector detects the presence of an interfering signal on the communication channel during transmission of the message at step 238, the collision detector commands the fax pump to terminate 
Leung doesn’t explicitly teach: a single pair Ethernet physical layer (PHY)
Zimmerman from the same or similar fields of endeavor teaches: a single pair Ethernet physical layer (PHY) (Zimmerman, page 3, 16, 19, 32-33, 10SPE system with PHY supporting half duplex communication and collision detecting)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Zimmerman into Leung, since Leung suggests a technique for detecting collision in half-duplex system, and Zimmerman suggests the beneficial way of having such system to be 10SPE since 10SPE is a system with PHY supporting half duplex communication and collision detecting (Zimmerman, page 3, 16, 19, 32-33) in the analogous art of communication.
Leung also doesn’t teach: the value is an absolute value of the observed amplitude of the signal
Dafesh from the same or similar fields of endeavor teaches: the value is an absolute value of the observed amplitude of the signal (Dafesh, paragraph 161-166, “residual computation circuit 215 can be configured to receive the average amplitude of the signal from amplitude averager 213, can be configured to receive the amplitude of the signal (optionally delayed by delay circuit 214) from envelope detector 212, and can be configured to subtract the amplitude from the average amplitude to obtain an 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Dafesh into Leung and Zimmerman, since Leung suggests a technique for detecting collision by comparing signal with thresholds, and Dafesh suggests the beneficial way of detecting and suppressing such collision by comparing an absolute value of an amplitude of such signal with thresholds to improve the efficiency and accuracy of such detecting, suppressing (Dafesh, paragraph 12) in the analogous art of communication.

For claim 7. Leung, Zimmerman and Dafesh disclose all the limitations of claim 6, and Leung and Dafesh further teach: wherein observing the amplitude of the second signal comprises observing the amplitude of a differential signal. (Leung, column 12 line 54 to column 13, line 46, “The threshold values 

For claim 8. Leung, Zimmerman and Dafesh disclose all the limitations of claim 6, and Leung and Dafesh further teach: wherein performing collision threshold detection further comprises: programming a signal detector of the PHY to the first threshold value; comparing, via the signal detector, the absolute value of the amplitude of the second signal to the first threshold value; programming the signal detector of the PHY to the second, lower threshold value; and comparing, via the signal detector, the absolute value of the amplitude of the second signal to the second, lower threshold value, wherein determining the collision has occurred comprises determining the collision has occurred in response to the absolute value of the amplitude of the second signal being either greater than the first threshold value or less than the second, lower threshold value. (Leung, column 15, line 43 to column 16, line 34, “The collision detector then enters into a loop to continually check for message collision during the transmission of the message. In the first step of the loop, the signal parameter estimator computes the values for various parameters of the signal on the reverse channel to determine the presence of an interfering signal on the communication channel at step 236… If the computed values are within the threshold values for these parameters, no message collision has occurred… If the collision detector detects the presence of an interfering signal on the communication channel during transmission of the message at step 238, the collision detector commands the fax pump to terminate the transmission at step 240.”; more details about the thresholds in column 12 line 54 to column 13, line 46, “The threshold values are selected such 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Leung, US 6,185,195 in view of Zimmerman, “IEEE P802.3cg 10Mb/s Single Pair Ethernet: A guide” and further in view of Hatooka, US 2007/0069768.

For claim 12. Leung and Zimmerman disclose all the limitations of claim 9, however Leung doesn’t teach: wherein the signal detector includes: a first comparator configured to receive a differential signal including the second signal and generate a first detection signal; a second comparator configured to receive the differential signal including the second signal and generate a second detection signal; and an OR gate configured to receive the first detection signal and the second detection signal and generate the detector output signal. 
Hatooka from the same or similar fields of endeavor teaches: wherein the signal detector includes: a first comparator configured to receive a differential signal including the second signal and generate a first detection signal; a second comparator configured to receive the differential signal including the second signal and generate a second detection signal; and an OR gate configured to receive the first detection signal and the second detection signal and generate the detector output signal. (Hatooka, fig 7, paragraph 61-67, comparators 411, 412 receive differential signal, generate detection signals CM1, CM2 respectively; OR gate 413 receives CM1, CM2 and generate output signal CM)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Hatooka into Leung and Zimmerman, since Leung suggests a technique for detecting signal, and Hatooka suggests the beneficial way of including comparators and OR gate into such technique to improve reliability in the detection (Hatooka, fig 7, paragraph 61-67) in the analogous art of communication.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Leung, US 6,185,195 in view of Zimmerman, “IEEE P802.3cg 10Mb/s Single Pair Ethernet: A guide” and further in view of Aldana, US 2014/0073352.

For claim 14. Leung and Zimmerman disclose all the limitations of claim 9, and Leung further teaches: wherein the collision logic is configured to sample the detector output signal at a rate of substantially one sample per 10 nanoseconds. (Leung, column 15, line 43 to column 16, line 34, “The collision detector then enters into a loop to continually check for message collision during the transmission of the message. In the first step of the loop, the signal parameter estimator computes the values for various parameters of the signal on the reverse channel to determine the presence of an interfering signal on the communication channel at step 236… If the computed values are within the threshold values for these parameters, no message collision has occurred… If the collision detector detects the presence of an interfering signal on the communication channel during transmission of the message at step 238, the collision detector commands the fax pump to terminate the transmission at step 240.”; implicit since it’s well-known in the art that it’s desirable to sample signals at 10 ns or less)
Even though it’s well-known in the art that it’s desirable to sample signals at 10 ns or less, Examiner understands Applicants might not know such fact or might not be willing to admit to knowing such fact, as thus as a show of good faith to compact prosecution, Examiner had provided prior below to teach such fact.
Aldana from the same or similar fields of endeavor teaches: it’s desirable to sample signals at 10 ns or less (Aldana, paragraph 61, “In some embodiments, the first and/or the second signals may be received at the first or the second device with a sampling interval less than 10 ns. For example, signals may be received and sampled with sampling intervals of 0.1 ns, 1 ns, or 1.5 ns, etc. In one embodiment, 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Aldana into Leung and Zimmerman, since Leung suggests a technique for processing, sampling signals, and Aldana suggests the beneficial way of sampling the signals with sampling intervals less than 10 ns in order to take advantage of the higher bandwidth available in some standards (Aldana, paragraph 61) in the analogous art of communication.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA B HUYNH whose telephone number is (571)270-7185.  The examiner can normally be reached on Monday - Friday 1:00 PM - 9:35 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/KHOA HUYNH/Primary Examiner, Art Unit 2462